                     Case 1:19-cr-00780-LAK Document 71 Filed 06/29/21 Page 1 of 1

             MORRISON          I   FOERSTER
                                                         250 WEST 55TH STREET
                                                         NEW YORK, NY 10019-9601
                                                                                    MORRISON & FOERSTER LLP

                                                                                    BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                                    DENVER, HONG KONG, LONDON,
                                                                                    LOS ANGELES, NE \t' YORK, PALO AL TO,
USDCSDNY                                                 TELEPHONE: 212.468.8000
                                                                                    SAN DIEGO, SAN FRANCISCO, S H ANGHAI ,
DOCUMEN'!'                                               FACSIMILE: 212.468.7900    SINGAPO R E, T OKYO, WAS HI NG T ON, D.C.

ELZCTRON1C.\LLY F1LED
                                                         WWW.MOFO .COM

~~.~ ";rii~-ut;3rr-~

             June 29, 2021                                                          Writer's Direct Contact
                                                                                    + 1 (212)468 .8049
                                                                                    CCohen@mofo.com




             VIAECF

             The Honorable Lewis A. Kaplan
             United States District Judge
             Southern District of New York
             United States Courthouse
             500 Pearl Street
             New York, NY 10005

             Re:    United States v. Sylvia Ash, 19-cr-780 (LAK)


             Dear Judge Kaplan:

             We represent Defendant Sylvia G. Ash in the above-captioned matter and respectfully write
             to seek permission for Ms. Ash to travel to visit with family out of state on July 4 th .

             Pursuant to the terms of Ms. Ash's pre-trial release, Ms. Ash's travel is restricted to the
             Southern and Eastern Districts of New York. (ECF No. 5.) As a temporary modification to
             the terms of her pre-trial release, Ms. Ash respectfully requests permission from the Court to
             travel to New Jersey to attend a family barbecue in celebration of Independence Day on July
             4 th • The government, by Assistant United States Attorneys Daniel Richenthal and Eli Mark,
             and the United States District Court Pretrial Services Office of the Southern District of New
             Y ok, by Lea Harmon to whom Ms. Ash reports, have no objection to this request.




             ~mitted,



             Carrie H. Cohen

             cc by ECF: AUSAS Daniel Richenthal and Eli Mark; SAUSA Alona Katz
             cc by email: United States District Court Pretrial Services Officer Lea Harmon




             ny-2134220
,,. ,

                                                            U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York


                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew 's Pla=a
                                                            New York, New York 10007


                                                            June 30, 2021

        By Email

        The Honorable Lewis A. Kaplan
        United States District Judge
        Southern Di strict of New York
        500 Pearl Street
        New York, New York 10007

               Re:    United States v. Sylvia Ash,
                      19 Cr. 780 (LAK)

        Dear Judge Kaplan:

                The Government writes in connection with the application of defendant Sylvia Ash to
        travel to New Jersey on July 4, 2021 , to attend a family gathering (Dkt. 71). The defendant,
        through counsel, has informed the Government that she has notified and obtained the permission
        of her pretrial services officer for the proposed travel , and in light of that, the Government
        similarly has no objection to the request.

                                             Respectfully subm itted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                     By:    s/ Eli J. Mark
                                            Eli J. Mark
                                            Daniel C. Richenthal
                                            Assistant United States Attorneys
                                            (212) 637-2431 /2109
                                            Alona Katz
                                            Special Assistant United States Attorney

        cc:    (by email)

               Carrie Cohen, Esq.
               Janie C. Buckley, Esq.
               G. Michael Bellinger, Esq.
